Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 7/05/2022, is acknowledged and has been considered.

	Allowable Subject Matter
Claims 9, 10, 13, 14 and 16-21 (10 claims) are allowed.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Domingos J. Silva on 8 September 2022.

The application has been amended as follows: 

At the 3rd line of Claim 16, insert –amount-- between the words “effective” and “of” (i.e., –effective amount of--).
At the 5th line of Claim 16, insert –is--  between the words “benzodiazepine” and “at” (i.e., --benzodiazepine is at--).
Rejoin Claims 18 and 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection of claims 12 and 15 under 35 U.S.C. 112(b) as being indefinite, as set forth in the previous Office Action (mailed 1/11/2022) has been overcome by the cancelation of claims 12 and 15 in the claim amendments filed on 7/05/2022.  
The rejection of claims 9-10, 13-14, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Finkel et al. (U.S. Patent Application Publication No. 2014/0199260 A1; 2014, previously cited), in view of Filippakopoulos et al. (“Benzodiazepines and Benzotriazepines as Protein Interaction Inhibitors Targeting Bromodomains of the BET Family”, Bioorganic & Medicinal Chemistry, 2012; 20:1878-1886, previously cited), as set forth in the previous Office Action (mailed 1/11/2022) has been overcome by Applicant’s persuasive arguments and the 37 C.F.R. § 1.132 Declaration of Dr. Zachary A. Klase, both filed on 7/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629